Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on September 9, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-20 are currently pending and have been examined.  Claims 1, 8, and 14 have been amended.
The previous rejection of claims 8-13 under 35 USC 112(a) has been withdrawn.



	Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.  
The previous rejection of claims 8-13 under 35 USC 112(a) has been withdrawn in view of Applicants’ amendments.  
Applicants’ arguments regarding the rejections under 35 USC 112(b) have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-20:  Claim 1 recites “transmitting a set of executable codes to a client device during an execution of an instance of a browser application on the client device.”  Nowhere does Applicants’ originally-filed disclosure recite that codes are transmitted to a client device during execution of an instance of a browser application.
Further, claim 1 recites “generating the payment token by the server in response to the request for the virtual wallet account for payment, said received selection including confirming detailed information of the purchase.”  Nowhere does Applicants’ originally-filed disclosure recite that the payment token is generated in response to a virtual wallet request for payment.  Instead, per paragraph [0041] of Applicants’ as-filed disclosure, the Flash triggers sending a checkout payload to start the checkout process that includes “all information related to the ordered item that the merchant needs to process the order as well as a client-side token or tokenized authentication.”  Thus, the payment token is part of the checkout payload and is in response to the Flash triggering sending a checkout payload.
Further, claim 1 recites “during the execution of the instance of the browser application, transmitting, by the server, the payment token to the client device.”  Nowhere does Applicants’ originally-filed disclosure recite that the payment token is transmitted to the client device during the execution of the instance of the browser application.  
Claims 2-7 inherit the deficiencies of claim 1.
Claims 8-20 are rejected for similar reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7:  Claim 1 recites “generating the payment token by the server in response to the request for the virtual wallet account for payment, said received selection including confirming detailed information of the purchase.”  This limitation is unclear.  First, there is insufficient antecedent basis for “the request for the virtual wallet account for payment.”  Is this intended to be the “request for the payment token” instead?  It is further unclear how the virtual wallet account is involved in this particular step.  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “generating the payment token by the server.”   
Claims 2-7 inherit the deficiencies of claim 1.
Claims 8-13:  Claim 8 recites “generating the payment token by the server in response to the request for the virtual wallet account for payment, said received selection including confirming detailed information of the purchase.”  This limitation is unclear.  First, it is unclear how this step is performed by the browser extension computer program to which claim 8 is directed.  Further, there is insufficient antecedent basis for “the request for the virtual wallet account for payment.”  Is this intended to be the “request for the payment token” instead?  It is further unclear how the virtual wallet account is involved in this particular step.  Further, it is unclear if it is the server that receives the selection or the browser application.  For purposes of examination, the Examiner is interpreting this portion of claim 8 as reciting that the browser extension program triggers the generating of the payment token.  
Further, claim 8 recites “during the execution of the instance of the browser application, transmitting the payment token by the server to the client computing device.”  It is unclear how the browser extension program performs this functionality, as this appears to be a server function.  For purposes of examination, the Examiner is interpreting this portion of claim 8 as reciting that the browser extension program triggers transmission of the payment token.
Claims 9-13 inherit the deficiencies of claim 8.
Claims 14-20:  Claim 14 recites “A tangible non-transitory computer-readable medium having stored thereon computer-executable instructions executable by a processor accessible by a server.”  It is unclear what entity includes the processor.  Is it the server or the client computing device?  Or is this a third entity?  This becomes especially confusing later in the claim. For purposes of examination, the Examiner is interpreting the processor and the computer-readable medium as comprising the client computing device.
Further, claim 14 recites “providing a set of executable codes from the server to a client computing device during the execution of an instance of a browser application.”   This limitation is unclear.  It is unclear what entity is executing this step.  Is it the server that provides the codes?  If so, it is unclear why it recites “from the server.”  Is it the client computing device that provides the codes from the server?  This would seem to be the case since it says “during the execution of an instance of a browser application.”  However, why then does it recite “to a client computing device”?  Further, this implies that the browser instance on the client computing device triggers this providing.  Is this what is occurring?  For purposes of examination, the Examiner is interpreting this portion of claim 14 as reciting that the browser application on the client computing device triggers the providing of the codes from the server.
Further, claim 14 recites “generating the payment token by the server in response to the request for the virtual wallet account for payment, said audio identification including confirming detailed information of the purchase.”  This limitation is unclear.  First, it is unclear if the computer readable medium is executing this step or if the computer readable medium is part of the server.  For purposes of examination, the Examiner is interpreting that it is the server that is performing this step but that it is unclear why this is being recited in the computer readable medium claim.  Further, there is insufficient antecedent basis for “the request for the virtual wallet account for payment.”  Is this intended to be the “request for the payment token” instead?  It is further unclear how the virtual wallet account is involved in this particular step.  For purposes of examination, the Examiner is interpreting this portion of claim 14 as reciting that the server generates the payment token.  
Further, claim 14 recites “during the execution of the instance of the browser application, transmitting, by the server, the payment token to the client computing device.”  This limitation is unclear.  It is unclear if the computer readable medium is executing this step or if the computer readable medium is part of the server.  For purposes of examination, the Examiner is interpreting that it is the server that is performing this step but that it is unclear why this is being recited in the computer readable medium claim.
Claims 15-20 inherit the deficiencies of claim 14.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

“Zacks Investment Research: Visa (V) to Buy Cardinal to Boost Security in Online Services,” Weblog Post, Newstex Finance & Accounting Blogs, Newstex, December 2, 2016, is directed to Visa acquiring CardinalCommerce in order to support Visa’s tokenization strategy and discusses Visa’s Token Service.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625